DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al (US 2013/0152459) in view of Hanks et al (US 8,729,330) and in further view of Podsaidlo et al (US 2017/017015).
Regarding claim 1, Banerjee discloses a method of processing a bio-based material feed (“bio-feed”) and a petroleum feed (see abstract), the method comprising: 
providing one or more reactors (see paragraph 0020) comprising, in series: 
a plurality of first hydrotreating reactor beds (reactor 22, zone 28); 
a plurality of second hydrotreating reactor beds (reactor 22, zone 30 );
and processing the petroleum feed (10) through the plurality of first hydrotreating reactor beds (zone 28) to create a first hydrotreated stream (see paragraph 0014 and paragraph 0027-0028); 
processing the first hydrotreated stream and the bio-feed (38) together through the plurality of second hydrotreating reactor beds to create a second hydrotreated stream (see paragraph 0024 and 0027-0028);
Banerjee does not disclose wherein the product from the hydrotreatment reactors are further processed in a plurality of dewaxing beds; and a post-treatment stage, as claimed, such that hydrotreated effluent is processed through the plurality of dewaxing beds to create a dewaxed stream; and, processing the dewaxed stream through the post-treatment stage to create a product stream.
However, Hanks discloses a process for Non-hydrotreated biocomponent feeds to be mixed with mineral feeds and processed under catalytic isomerization/dewaxing conditions, wherein the catalytic isomerization/dewaxing conditions can be selected to advantageously also substantially deoxygenate the mixed feed, such that Diesel fuel products with improved cold flow properties can be produced (see abstract);
Hanks further discloses wherein products comprising a hydrotreated mineral feed and a hydrotreated biocomponent feed are introduced to a dewaxing stage, having multiple reactors, and further discloses subsequently treating the dewaxed effluent in a hydrofinishing reactor (post treatment reactor) (see col 14 lines 1-20).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the Banerjee process with the Hanks downstream dewaxing process to arrive at the applicant claimed invention, as the combination would permit the production of diesel with improved cold flow properties, a salable product characteristic in diesel fuel. 
The prior combination is silent to the hydrofinishing stage comprising a plurality of post treat beds, as claimed.  
However, in a conventional dewaxing process scheme, Podsiadlo discloses methods and catalysts are provided for performing dewaxing of diesel boiling range fractions, such as trim dewaxing, that allow for production of diesel boiling range fuels with improved cold flow properties at desirable yields (see abstract), wherein the hydrofinishing stage comprising a plurality of post treatment catalyst beds (see paragraph 0056).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the prior combination hydrofinishing stage with a plurality of post treatment beds, as claimed, as Podsiadlo discloses that it is a conventional scheme for post processing dewaxed effluent.   
With respect to claim 2, the prior combination teaches the limitation of claim 1.  Banerjee further discloses wherein first hydrotreating reactor beds and the second hydrotreating reactor beds each receive a hydrogen-rich gas feed (see paragraph 0014, carrier gas 16, see paragraph 0024, quench gas, common source).  
with respect to claim 5-6, the prior combination teaches the limitation of claim 1. The prior combination does not teach the specific configuration of the reactor and catalyst as claimed by the applicant.
However, it is the Examiner position that barring any unexpected result, the claimed configurations would have been obvious to one with ordinary skill in the art, as the claimed reactor and/or catalyst configuration are merely a matter of obvious engineering choice.
With respect to claim 7, the prior combination teaches the limitation of claim 1.
The prior combination further discloses wherein the (i) plurality of first hydrotreating reactor beds, (ii) a plurality of second hydrotreating reactor beds (see Banerjee figure 1 and paragraph 0020), (iii) a plurality of dewaxing beds; and (iv) a plurality of post-treatment beds are each contained in separate reactors and wherein the beds are in series (i) – (iv) (see Hanks, figure 1, col 13 lines 50-68 and col 14 lines 1-20).
With respect to claim 8, the prior combination teaches the limitation of claim 1.
Hanks further discloses wherein the percent of vol% of the bio-feed is about 20% or more of the volume of the combined total of the bio-feed and the petroleum feed (see col 5 lines 50-67).
Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Hanks and Podsiadlo as applied to claim 2 above, and further in view of Grenoble et al (US 5,215,649).
Regarding claim 3, the prior combination teaches the limitation of claim 2.
The prior combination does not however disclose wherein combining the first hydrotreated stream and the bio-based material within the second hydrotreating reactor beds dilutes the bio-feed within the second hydrotreating reactor and reduces the hydrogen feed to the second hydrotreating reactor beds.
However in a relevant process,  Grenoble discloses and process for the production of gaseous olefins which involves introducing a hydrocarbon feedstock stream into a high temperature thermal cracking zone to produce a high temperature cracked product stream, quenching the cracked product stream to stop the cracking reactions, injecting at least one HDD (hydrogen donor diluent) into the cracked product stream at or downstream of the point at which the reaction is quenched, recovering normally gaseous olefins from the cracked product stream, and recovering a liquid product stream containing a diminished asphaltene content (see abstract);
wherein Grenoble further discloses wherein hydrotreated streams are utilized as hydrogen donor diluents (see col 1 lines 15-40).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of filing in view of Grenoble to surmise that the hydrotreated effluent from the first reactor would reduce the hydrogen load of the downstream process, as Grenoble discloses that hydrotreated fractions are utilized for hydrogen donor diluents.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Hanks and Podsiadlo as applied to claim 1 above, and further in view of Gerhold (WO 03/040265).
With respect to claim 4, the prior combination teaches the limitation of claim 1.
The prior combination is silent to the claimed limitation wherein combining the first hydrotreated stream and the bio-based material within the second hydrotreating reactor beds reduces the total acid number (“TAN”) of the combined feed versus both (i) the TAN of the bio-feed itself or (ii) the TAN of the bio-feed when combined with the petroleum feed.
 However, in a relevant process Gerhold discloses a process for hydrotreating acidic compounds of an acidic petroleum oil is disclosed. The process includes contacting the acidic petroleum oil with a hydrogen donor solvent to thereby produce a treated petroleum oil. The process can further include contacting a fraction or a full-boiling range portion of the treated petroleum oil with a hydrogenation catalyst in the presence of hydrogen and under process conditions sufficient to hydrogenate at least a portion of the hydrocarbons of the fraction or full-boiling range portion; and utilizing at least a portion of the hydrogenated fraction or full-boiling range portion as the hydrogen donor solvent (see abstract), wherein said process reduces the product Tan  below the feedstock Tan (see page 3, lines 20-30 and page 10 lines 15-20).
Thus it would have been obvious to one with ordinary skill in the art at the time of filing to surmise that the prior combination process, would implicitly meet the claimed limitation wherein combining the first hydrotreated stream and the bio-based material within the second hydrotreating reactor beds reduces the total acid number (“TAN”) of the combined feed versus both (i) the TAN of the bio-feed itself or (ii) the TAN of the bio-feed when combined with the petroleum feed, as Gerhold has disclosed that hydroprocessing High Tan Feedstock with a hydrotreatment catalyst reduces the product Tan. 

Allowable Subject Matter
Claims 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 9-17, the closes prior art Banerjee (US 2013/0152459) discloses a method of processing a bio-based material feed (“bio-feed”) and a petroleum feed (see abstract), the method comprising: 
providing one or more reactors (see paragraph 0020) comprising, in series: 
a plurality of first hydrotreating reactor beds (reactor 22, zone 28); 
a plurality of second hydrotreating reactor beds (reactor 22, zone 30);
and processing the petroleum feed (10) through the plurality of first hydrotreating reactor beds (zone 28) to create a first hydrotreated stream (see paragraph 0014 and paragraph 0027-0028); 
processing the first hydrotreated stream and the bio-feed (38) together through the plurality of second hydrotreating reactor beds to create a second hydrotreated stream (see paragraph 0024 and 0027-0028);
Banerjee does not disclose wherein the product from the hydrotreatment reactors are further processed in a plurality of dewaxing beds; and a post-treatment stage, as claimed, such that hydrotreated effluent is processed through the plurality of dewaxing beds to create a dewaxed stream; and, processing the dewaxed stream through the post-treatment stage to create a product stream.
However, Hanks (US 8,729,330) discloses a process for Non-hydrotreated biocomponent feeds to be mixed with mineral feeds and processed under catalytic isomerization/dewaxing conditions, wherein the catalytic isomerization/dewaxing conditions can be selected to advantageously also substantially deoxygenate the mixed feed, such that Diesel fuel products with improved cold flow properties can be produced (see abstract);
Hanks further discloses wherein products comprising a hydrotreated mineral feed and a hydrotreated biocomponent feed are introduced to a dewaxing stage, having multiple reactors, and further discloses subsequently treating the dewaxed effluent in a hydrofinishing reactor (post treatment reactor) (see col 14 lines 1-20).
The prior combination discloses a substantial portion of the applicant invention, however, the prior combination teaches that the biocomponent feed is introduced to the process upstream of the dewaxing catalyst and not downstream as claimed by the applicant.
Therefore, it is the Examiner position that claims 9-17 are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                          

/Randy Boyer/
Primary Examiner, Art Unit 1771